 


110 HRES 395 EH: Supporting the ideals and values of the Olympic movement.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 395 
In the House of Representatives, U. S.,

June 11, 2007
 
RESOLUTION 
Supporting the ideals and values of the Olympic movement. 
 
 
Whereas, for over 100 years, the Olympic movement has built a more peaceful and better world by educating young people through athletics, by bringing together athletes from many countries in friendly competition, and by forging new relationships bound by friendship, solidarity, sportsmanship, and fair play; 
Whereas the United States Olympic Committee is dedicated to coordinating and developing athletic activity in the United States to foster productive working relationships among sports-related organizations; 
Whereas the United States Olympic Committee promotes and supports athletic activities involving the United States and foreign nations; 
Whereas the United States Olympic Committee promotes and encourages physical fitness and public participation in athletic activities; 
Whereas the United States Olympic Committee assists organizations and persons concerned with sports in the development of athletic programs for able-bodied and disabled athletes regardless of age, race, or gender; 
Whereas the United States Olympic Committee protects the opportunity of each athlete, coach, trainer, manager, administrator, and official to participate in athletic competition; 
Whereas the United States Olympic Training Centers in Colorado, California, New York, Michigan, and Alabama are dedicated to the development of Olympic athletes; 
Whereas athletes representing the United States at the Olympic games have achieved great success personally and for the Nation; 
Whereas thousands of men and women of the United States are focusing their energy and skill on becoming part of the United States Olympic team and aspire to compete in the 2008 Olympic games; 
Whereas the Nation takes great pride in the qualities of commitment to excellence, grace under pressure, and good will toward other competitors exhibited by the athletes of the United States Olympic team; and 
Whereas June 23, 2007 is the anniversary of the founding of the modern Olympic movement, representing the date on which the Congress of Paris approved the proposal of Pierre de Coubertin to found the modern Olympic games: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the ideals and values of the Olympic movement; 
(2)calls upon the President to issue a proclamation recognizing the anniversary of the founding of the modern Olympic movement; and 
(3)calls upon the people of the United States to observe such anniversary with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
